            Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA ..f)          rc:: 6 p7 7;1
                                                        z.= %4) L„     E
                        NORTHERN DIVISION
                                )                 7071 MAR I b P I: 3Q
CHRISTOPHER KILBURN,            )
                                )                DEBRA R HACRTT, CLK
                                                   U.S. DISTRI.CT COURT
    Plaintiff,                  )                 MIDDLt: , D).-$TRJCT ALA.
                                             )
v.                                           ) Case No.:
                                             )
FOLEY PRODUCTS COMPANY,                      ) JURY DEMANDED
INC.,                                        )
                                             )
       Defendant.                                    2:21-cv-00225-JTA
                                             )
                                             )
                                      COMPLAINT

       COMES NOW Plaintiff, Christopher Kilburn ("Plaintiff), by and through his

undersigned counsel of record, and files this Complaint against Defendant Foley Products

Company,Inc.("Defendant"). As grounds for this Complaint,Plaintiffstates the following:

                             JURISDICTION AND VENUE

       1.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §

2617(a)(2).

       2.      The unlawful employment practices described herein were committed in

Clanton, Alabama. Clanton is located in Chilton County,Alabama,and, accordingly,venue

lies in the United States District Court for the Middle District of Alabama, Northern

Division, pursuant to 28 U.S.C. § 1391(b).

                                        PARTIES

       3.      Plaintiffis a citizen ofthe United States of America,over the age ofnineteen

(19) years, a resident ofthe State of Alabama who is entitled to protection pursuant to the
            Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 2 of 13




provisions of 29 U.S.C. § 2611(2), and was at all times relevant, an "employee of

Defendant within the meaning of29 U.S.C. § 2611(3).

       4.      Defendant is a foreign corporation functioning within the State of Alabama,

is an "employee' within the meaning of29 U.S.C. § 2611(4), and was at all times relevant

Plaintiffs "employer."

                                         FACTS

       5.      Plaintiff re-alleges and incorporates paragraphs one(1)through four(4)as if

fully set forth herein.

       6.      Defendant is an employer under the applicable provisions of the Family

Medical Leave Act("FMLA"), and was, in fact, Plaintiff s employer at all times relevant

to this cause of action.

       7.      Defendant employed more than fifty (50) employees within a seventy-five

(75) mile radius for each working day during each of the twenty (20) or more calendar

workweeks in the current and/or preceding calendar year.

       8.      On September 10,2018,Defendant hired Plaintiffto work in its maintenance

department.

       9.      Plaintiff performed maintenance duties for Defendant, including but not

limited to industrial, mechanic, and operator tasks; liaised between customers and

Defendant; ordered parts; maintained inventory; conducted safety audits; and completed

other tasks as needed.




                                            2
           Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 3 of 13




        10.     Plaintiff was employed by Defendant for more than twelve (12) months

before he requested FMLA leave, having worked for Defendant almost two(2)years at the

time ofhis request.

        11.     Plaintiff worked more than one thousand two hundred and fifty(1,250)hours

during the twelve(12)months prior to the start ofhis FMLA leave.

        12.     Therefore,Plaintiffwas an eligible employee under the applicable provisions

ofthe FMLA.

        13.     In October 2018, Plaintiffs wife was diagnosed with stage three (3) breast

cancer.1

        14.     As Plaintiffs wife initially required little additional care and Plaintiffs

mother was able to live with Plaintiffs family, Plaintiff did not need FMLA leave at that

time.

        15.     However, in or about January 2020,Plaintiffs mother became ill and could

no longer care for Plaintiffs wife.

        16.     As a result, in or about February 2020, Plaintiff requested a modified work

schedule from his Supervisor and Plant Manager Keith Boggus('Boggus").

        17.     Boggus denied Plaintiffs request for a modified work schedule.

        18.     Therefore, on March 17, 2020, Plaintiff requested intermittent FMLA leave

to care for his wife.




1 In or about April 2020, Plaintiff's wife developed stage four(4)cancer.

                                                   3
          Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 4 of 13




         19.   On March 18,2020,Plaintiffreceived a letter from Human Resource("HR")

Generalist, Kristine Thorne("Thorne").

         20.   The letter informed Plaintiff that he could be eligible for FMLA leave.

         21.   On March 18, 2020, Thorne also provided Plaintiff with a "Notice of

Eligibility and Rights & Responsibilities"("Notice).

         22.   The Notice indicated Plaintiff was eligible for FMLA leave.

         23.   As Plaintiff was eligible for FMLA leave, Defendant indicated it would send

over the necessary medical certification forms for Plaintiff to complete.

         24.   However, Plaintiff did not initially receive the forms.

         25.   Plaintiff continuously requested updates regarding the FMLA forms.

         26.   However,Defendant made excuses as to why the FMLA forms had not been

provided.

         27.   To cover the days Plaintiff missed while caring for his wife and waiting on

FMLA leave approval, Plaintiff requested to use his vacation days.

         28.   However, Defendant did not apply the vacation days in accordance with

Plaintiffs requests.

         29.   Finally, on or about June 2, 2020, Pfaintiff received the FMLA medical

certification forms from Defendant.

         30.   In or about July 2020,Plaintiff returned the completed forms to Defendant.

         31.   Defendant ultimately approved Plaintiffs request for intermittent FMLA

leave.

         32.   Plaintiff used the intermittent FMLA leave to care for his terminally ill wife.

                                              4
            Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 5 of 13




       33.     Plaintiff transported his wife to appointments for blood transfusions and

chemotherapy treatments.

       34.     The appointments were scheduled for two (2) Mondays in a row, then one

(1)Monday off.

       35.     Plaintiff provided Defendant with advanced notice ofthese absences.

       36.     However, Plaintiff would occasionally receive last minute notice that his

wife needed an emergency blood transfusion.

       37.     Plaintiff would then promptly notify Defendant that he needed to be absent

to care for his wife.

       38.     On August 7, 2020, Plaintiff used FMLA leave to take his wife to have

various medical scans conducted.

       39.     At 6:13 p.m. on August 7, 2020, Boggus texted Plaintiff and indicated that

Plaintiffneeded to come into work on August 8,2020 to repair Defendant's concrete mixer.

       40.     Although Plaintiffwas not scheduled or planning to work on August 8,2020,

he nonetheless agreed to come in.

       41.     When Plaintiff arrived at work on August 8, 2020, he informed Boggus that

he could only work for a few hours before he would need to leave to care for his wife and

children.

       42.     Plaintiff then discovered he could not make the necessary repairs to

Defendant's concrete mixer because it had not been cleaned prior to his arrival.

       43.     Cleaning the concrete mixer is the worstjob an employee can be given.



                                            5
          Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 6 of 13




         44.   To clean and prepare the mixer, an employee has to crawl inside the small,

confined space and then use a pneumatic powered air chisel (i.e., a jack hammer)to chisel

away at the concrete.

         45.   Cleaning the mixer is a task that takes five (5) or more hours to complete

when done correctly.

         46.   Plaintiff informed Boggus that the mixer was not clean and that it should

have been cleaned before his arrival.

         47.   Plaintiff further informed Boggus that it would take hours for him to clean

the mixer before he could make the necessary repairs.

         48.   Boggus was aware that the mixer had not been cleaned.

         49.   However, Boggus made numerous excuses and refused to acknowledge the

hours it would take for Plaintiffto clean the mixer before he could make repairs.

         50.   After Plaintiff worked several hours, he informed Boggus that he needed to

leave.

         51.   Boggus did not object to Plaintiff leaving.

         52.   Plaintiff thereafter left to care for his wife and children.

         53.   On August 10, 2020, Plaintiff used FMLA leave to take his wife to a

chemotherapy appointment.

         54.   During the appointment,Plaintiff was informed that, on August 11, 2020, his

wife would need an emergency blood transfusion.

         55.   Plaintiff promptly informed Boggus that he would need to be off on August

11, 2020, to care for his wife.

                                               6
          Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 7 of 13




       56.     However,Plaintiff offered to work in the evening on August 11, 2020.

       57.     At 9:00 a.m. on August 11, 2020, Boggus responded to Plaintiff and stated

that Defendant had terminated Plaintiffs employment.

       58.     Boggus cited 'job abandonment" as the alleged reason for Plaintiffs

termination.

       59.     Plaintiff did not abandon his job.

       60.     On the afternoon ofAugust 11,2020,Plaintiffpicked up his personal belongs

from Defendant's location in Clanton, Alabama.

       61.     While there, District Manager, Brian Mann ("Mane), gave Plaintiff a

termination form.

       62.     The termination form cited alleged "insubordination" as the reason for

Plaintiffs termination.

       63.     The form did not provide any additional information regarding Plaintiffs

alleged "job abandonment" or "insubordination."

       64.     At the time ofPlaintiffs termination, he was using intermittent FMLA leave

to care for his terminally ill wife.

       65.     Plaintiff still had intermittent FMLA leave available.

       66.     Despite Plaintiffs qualification under the FMLA,Defendant interfered with

Plaintiffs use ofintermittent leave and retaliated against him for the same.

       67.     Defendant interfered with and retaliated against Plaintiff when it contacted

Plaintiff while he was out on leave to ask him to work, mistreated Plaintiff when he came

to work, and terminated Plaintiffs employment while he was out on FMLA leave.

                                              7
         Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 8 of 13




       68.    Defendant's unlawful actions resulted in significant fmancial and emotional

damage to Plaintiff.

                                     COUNT I
                                FMLA INTERFERENCE
       69.    Plaintiffre-alleges and incorporates paragraphs six(6)through seven(7)and

ten(10)through twelve(12)as if fully set forth herein.

       70.    Plaintiff requested intermittent FMLA leave to care for his wife who has a

serious health condition, to wit: breast cancer.

       71.    Defendant delayed sending the FMLA medical certification forms to

Plaintiff.

       72.    After finally sending the forms to Plaintiff and receiving completed versions

ofthe same, Defendant granted Plaintiffs request for intermittent FMLA leave.

       73.    On August 7, 2020, while Plaintiff was out on FMLA leave, Boggus texted

Plaintiff and indicated Plaintiff needed to come into work on August 8, 2020.

       74.    On August 10,2020, while Plaintiffwas out on FMLA leave and at his wife's

chemotherapy appointment, Boggus informed Plaintiff that Defendant had terminated

Plaintiffs employment.

       75.    At the time of Plaintiffs termination, he still had intermittent FMLA leave

available.

       76.    Plaintiff did not abandon his job and was not insubordinate.

       77.    Therefore, Defendant interfered with benefits to which Plaintiff was entitled

under the FMLA.


                                             8
            Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 9 of 13




       78.      Defendant's interference with Plaintiffs rights under the FMLA violated the

FMLA, 29 U.S.C. § 2615(a)(1), which states it "shall be unlawful for any employer to

interfere with, restrain, or deny the exercise ofor the attempt to exercise any right provided

under this title."

       79.      Defendant's actions resulted in significant financial and emotional damage

to Plaintiff.

                                        COUNT II
                                    FMLA RETALIATION
       80.      Plaintiffre-alleges and incorporates paragraphs six(6)through seven(7)and

ten(10)through twelve (12) as if fully set forth herein.

       81.      Plaintiffrequested FMLA leave to care for his wife due to her serious health

condition, to wit: breast cancer.

       82.      Defendant delayed sending the FMLA medical certification forms to.

Plaintiff

       83.      While seeking FMLA leave,Plaintiff attempted to use vacation days to cover

the days missed while caring for his wife, but Defendant did not apply the vacation days in

accordance with Plaintiffs requests.

       84.      After finally sending the forms to Plaintiff and receiving completed versions

ofthe same,Defendant granted Plaintiffs request for intermittent FMLA leave.

       85.      On August 7, 2020, Plaintiff used FMLA leave to take his wife to have

various medical scans conducted.




                                              9
          Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 10 of 13




         86.    At 6:13 p.m. on August 7, 2020, Boggus texted Plaintiff and indicated that

Plaintiff needed to come into work on August 8, 2020.

         87.    Even though Plaintiff was not scheduled to work on August 8, 2020, he

nonetheless agreed to come in.

         88.    When Plaintiff arrived at work on August 8, 2020, he informed Boggus that

he could only work for a few hours before he would need to leave early to care for his wife

and children.

         89.    Plaintiff then discovered he could not make the necessary repairs to the

concrete mixer because it had not been cleaned prior to his arrival.

         90.    Cleaning the concrete mixer is the worst job an employee can be given as it

requires crawling inside the small,confined space and using a pneumatic powered air chisel

(i.e., a jack hammer)to chisel away at the concrete.

         91.    Cleaning the mixer is a task that takes five (5) or more hours to complete

when done correctly.

         92.    Plaintiff informed Boggus that the mixer was not clean, it should have been

cleaned before his arrival, and it would take hours for Plaintiffto clean the mixer before he

could make the necessary repairs.

         93.    Boggus was aware that the mixer had not been cleaned and the time it would

take to do so, but made numerous excuses and refused to acknowledge the time required.

         94.    After Plaintiff worked several hours, he informed Boggus that he needed to

leave.



                                             10
        Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 11 of 13




       95.    When Boggus did not object to Plaintiff leaving, Plaintiff left to care for his

wife and children.

       96.    On August 10, 2020, Plaintiff used FMLA leave to take his wife to a

chemotherapy appointment.

       97.    When Plaintiff was informed that, on August 11, 2020, his wife would need

an emergency blood transfusion, he promptly informed Boggus to request that day off.

       98.    Plaintiff also offered to work in the evening on August 11, 2020.

       99.    However, at 9:00 a.m. on August 11, 2020, Boggus responded to Plaintiff

and stated that Defendant had terminated Plaintiffs employment.

       100. Boggus cited "job abandonment" as the alleged reason for Plaintiffs

termination, but Plaintiff did not abandon his job.

       101. On the afternoon ofAugust 11,2020,Plaintiffpicked up his personal belongs

from Defendant's location in Clanton, Alabama, at which time Mann gave Plaintiff a

termination form.

       102. The termination form cited alleged "insubordination" as the reason for

Plaintiffs termination, but did not provide any additional information regarding Plaintiffs

alleged "job abandonment" or "insubordination."

       103. At the time ofPlaintiffs termination, he was using intermittent FMLA leave.

       104. Defendant terminated Plaintiffs employment because he exercised his rights

under the FMLA, which is statutorily protected conduct.

       105. Defendant's retaliatory termination of Plaintiffs employment willfully

violated the FMLA,29 U.S.C. §§ 2601, et seq.

                                            11
         Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 12 of 13




       106. Defendant's actions in violation of the FMLA,29 U.S.C. §§ 2601, et seq.,

resulted in significant financial and emotional damage to Plaintiff.

       WHEREFORE, Plaintiff respectfully requests this Court grant to Plaintiff the

following:

   A. Back pay for lost income and any other compensatory damages;

   B. Reinstatement or front pay ifthe Court determines reinstatement is impracticable;

   C. Liquidated damages equal to the amount of back pay;

   D. A reasonable attorneys' fee;

   E. Plaintiffs costs and expenses;

   F. Interest on all monies owed; and

   G. Any and all other reliefthe Court deems just and appropriate.



       Respectfully submitted on this the 15th day of March 2021.


                                          Je, sica M. Wolinsky(ASB-7A z4" 670)
                                          Anthony D. Michel(ASB-6809-064M)
                                          Attorneysfor Plaintiff, Christopher Kilburn

WRADY MICHEL & KING
505 20th Street North, Suite 1650
Birmingham, Alabama 35209
P: (205)980-5700
F: (205)994-2819
jessica@wmalabamalaw.coin
anthonv@wmalabamalaw.com




                                            12
     Case 2:21-cv-00225-JTA Document 1 Filed 03/16/21 Page 13 of 13




                                JURY DEMAND

   Plaintiff demands a trial by struck jury.

                                      Respectfully submitted,




DEFENDANT WILL BE SERVED                   VIA   CERTIFIED      MAIL AT THE
FOLLOWING ADDRESS:

   Foley Products Company,Inc.
   c/o Corporation Service Company, Inc.
   641 South Lawrence Street
   Montgomery, Alabama 36104




                                         13
